DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/24/2020 has been entered.

Response to Declaration
The Declaration under 37 CFR 1.132 filed 11/24/2020 has been fully considered but is not persuasive.
As an initial matter, it is to be noted that the Tsukada reference was merely relied upon for showing that it was well known in the art to provide a culture vessel in which the exterior surface of the well has a convex shape. Tsukada was not relied upon for teaching wherein the thickness increases continuously from proximate the upper aperture to the nadir.
In the Declaration, Applicant contends that the thickness of the well bottom is not the length of any vertical or horizontal line drawn across a point on the well (see Declaration at page 2). However, the specification as filed explicitly states that, “As shown in FIGS. 3A and 3B, the thickness 111 of the substrate 110 proximate the nadir 116 may be greater than or equal to the thickness 109 of the substrate 110 proximate the upper aperture 118.” The thickness 111 of the substrate 110 proximate the nadir and the thickness 109 of the substrate 110 proximate the upper the thickness 111 of the substrate 110 proximate the nadir and the thickness 109 of the substrate 110 proximate the upper aperture are represented by both vertical and horizontal lines drawn across a point on the well, the Examiner maintains that FIG. 6A of the Ejiri reference (annotated below) illustrates the aforementioned features.
Additionally, the Declaration under 37 CFR 1.132 filed 11/24/2020 is insufficient to overcome the rejection of claims 1-20 based upon the rejections as set forth in the last Office action because Applicant has failed to demonstrate criticality of the claimed thickness and shape. A demonstration of improved results does not necessarily establish unexpected results, which are typically indicated through a side-by-side comparison of the instant invention with the closest prior art. While the Declaration may show advancement in the art of cell culture apparatuses, there is no documented evidence to suggest that this improvement is truly unexpected. The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02(b). Accordingly, Applicant’s declaration asserting unexpected results is not commensurate in scope with the claimed invention. The objective evidence of nonobviousness must be commensurate in scope with the claims that the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 716.02(d).

Response to Arguments
Applicant’s arguments filed on 11/24/2020 have been fully considered but are not persuasive. 
In response to Applicant’s remarks regarding the shape of Ejiri, the Examiner disagrees. While Applicant has filed a Declaration under 37 CFR 1.132, the Declaration does not provide persuasive evidence detailing the significance of the claimed shape of the invention. The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Applicant has not presented any experimental data showing that a flat exterior surface and the cross-sections of two wells 200 does not correct for refraction. Due to the absence of tests comparing Applicant’s wells with those of the closest prior art, Applicant’s arguments are not found to be persuasive. See MPEP § 716.01. Thus, the Examiner maintains that absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Ejiri with the convexed shape exterior surface of Tsukada as an obvious matter of design because such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B).
Furthermore, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); and MPEP § 716.02(d).
In response to Applicant’s argument regarding the thickness of Ejiri, the Examiner disagrees. The Examiner maintains that Fig. 6A of Ejiri (reproduced below) with arrows similar to arrows 109 and 111 in Fig. 3B of the instant invention, which illustrates that the thickness increases continuously from proximate to the upper aperture to the nadir. Since both Ejiri and Tsukada disclose that the culture space(s)/well(s) may be formed of various shapes (see at least 

    PNG
    media_image1.png
    223
    221
    media_image1.png
    Greyscale

In response to Applicant’s argument regarding the Tsukada reference, the Examiner disagrees. Tsukada was merely relied upon for showing that it was well known in the art to provide a culture vessel in which the exterior surface of the well has a convex shape. Tsukada was not relied upon for teaching a continuously increasing thickness. Therefore, Applicant’s argument regarding Tsukada is moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri et al. (hereinafter Ejiri) US 2014/0227784 in view of Tsukada et al. (hereinafter Tsukada) US 2013/0122580.
Regarding Claim 1, Ejiri discloses a cell culture apparatus comprising: a substrate [10] defining a well [11], wherein the well defines an interior surface having a hemispheric shape as shown in at least FIG. 6A, an exterior surface as shown in at least FIG. 4 as reproduced below, an upper aperture and a nadir [13]; wherein the substrate defines a thickness between the interior 

    PNG
    media_image2.png
    403
    803
    media_image2.png
    Greyscale

Ejiri does not explicitly disclose that the exterior surface has a convex shape.
Tsukada discloses a culture vessel in which the exterior surface of the well is has a convex shape as shown in FIG. 1a and discussed in at least paragraph 21. 
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Ejiri with the convexed shape exterior surface of Tsukada in order to optimize mass transfer of cell culture nutrients and increase cell viability. In the alternative, it would have also been obvious to modify Ejiri with the convexed shape exterior surface of Tsukada as an obvious matter of design because such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B).
Regarding Claim 2, Ejiri discloses wherein the thickness of the substrate proximate to the nadir is greater than the thickness of the substrate proximate to the upper aperture as shown in at least FIG. 4.
Claim 3, Ejiri discloses wherein the well defines an axis between the nadir and a center of the upper aperture, wherein the well is rotationally symmetrical about the axis as shown in at least FIGS. 4 and 6A.
Regarding Claim 4, Ejiri discloses wherein the upper aperture defines a distances across the upper aperture, wherein the distance across the upper aperture is in a range from 100 micrometers to 3000 micrometers as discussed in at least paragraphs 42-43.
Regarding Claim 5, Ejiri discloses wherein the thickness of the substrate at any location from proximate the upper aperture to the nadir is in a range from 10 micrometers to 1000 micrometers as discussed in at least paragraphs 8 and 53.
Regarding Claim 6, Ejiri discloses wherein interior surface is defined by a hemispherical shape, wherein the hemispherical shape defines a radius in a range from 50 micrometers to 1500 micrometers as discussed in at least paragraphs 42-43.
Regarding Claim 7, Ejiri discloses wherein the substrate comprises polystyrene as discussed in at least paragraphs 8 and 52.
Regarding Claim 8, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Thus, the cell culture apparatus of Ejiri is capable of transmitting light substantially parallel to a direction that the light was received by the interior surface when the well contains a cell culture medium.
Claim 9, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Thus, the cell culture apparatus of Ejiri is capable of minimizing refraction of light that passes there between when the well contains a cell culture medium.
Regarding Claim 10, Ejiri discloses wherein the well is non-adherent to cells as discussed in at least paragraph 12.
Regarding Claim 11, Ejiri discloses wherein the interior surface is configured such that cells cultured therein form a spheroid [9] cells as discussed in at least paragraph 42.
Regarding Claim 12, Ejiri discloses a cell culture apparatus comprising: a reservoir [1] comprising a bottom and an enclosing sidewall [22], wherein the bottom is defined by a plurality of wells [21], wherein each well of the plurality of wells defines an interior surface, an exterior surface, an upper aperture and a nadir, wherein each well defines a thickness between the interior surface and the exterior surface, wherein the thickness increases continuously from proximate the upper aperture to the nadir as shown in FIG. 3 reproduced below.

    PNG
    media_image3.png
    374
    858
    media_image3.png
    Greyscale

Ejiri does not explicitly disclose that the exterior surface has a convex shape.
Tsukada discloses a culture vessel in which the exterior surface of the well is has a convex shape as shown in FIG. 1a and discussed in at least paragraph 21. 
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Ejiri with the convexed shape exterior surface of Tsukada as an obvious matter of design because such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B).
Regarding Claim 13, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Thus, the cell culture apparatus of Ejiri is capable of correcting for refraction of light passing into the interior surface and out of the exterior surface when the well contains a water-based composition.
Claim 14, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Thus, the cell culture apparatus of Ejiri is capable of correcting for refraction of light passing into the interior surface and out of the exterior surface.
Regarding Claim 15, Ejiri discloses wherein said exterior surface has an aspheric exterior surface see at least FIGS. 6A, 6B and 6C.
Regarding Claim 16, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Thus, the cell culture apparatus of Ejiri is capable of growing of a spheroid.
Regarding Claim 17, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Thus, the cell culture apparatus of Ejiri is capable of imaging of a cell in said well.
Regarding Claim 18, Ejiri discloses wherein said cell is in a spheroid [9] as discussed in at least paragraph 42.
Claims 19 and 20, Tsukada discloses wherein the exterior surface having a convex shape (hemispheric bottom) is continuous from proximate the upper aperture to the nadir as shown in FIG. 1(a) and discussed in at least paragraph 21.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE